Name: Commission Regulation (EC) No 923/97 of 23 May 1997 amending for the third time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  means of agricultural production;  cooperation policy;  economic policy;  Europe
 Date Published: nan

 No L 133/2 EN Official Journal of the European Communities 24 . 5 . 97 COMMISSION REGULATION (EC) No 923/97 of 23 May 1997 amending for the third time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the pigmeat market in that Member State were adpted by Commission Regulation (EC) No 414/97 (3), as last amended by Regulation (EC) No 770/97 (4); Whereas the aid granted on delivery of piglets should be adjusted to the current situation on the market taking account of the increase in market prices in Germany from 6 May 1997 onwards; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 (4) of Regulation (EC) No 414/97, the amounts 'ECU 62' and 'ECU 53' are replaced by 'ECU 74' and 'ECU 63 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') uj in o L Z8Z, 1 . 11 . iy / J , p. 1 . (2 ) OJ No L 349, 31 . 12 . 1994, p. 105. O OJ No L 62, 4 . 3 . 1997, p. 29 . (4) OJ No L 112, 29 . 4. 1997, p. 17.